IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


STEPHEN RATNER, AUDREY RATNER,        : No. 532 EAL 2021
AND DR. ROBERT OSTOYICH,              :
                                      :
               Respondents            : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
                                      :
           v.                         :
                                      :
                                      :
IRON STONE REAL ESTATE FUND, I, L.P., :
IRON STONE REAL ESTATE GROUP I,       :
LLC, AND ANDREW EISENSTEIN,           :
                                      :
               Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.